Citation Nr: 0331213	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On March 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations.  Send the claims folder to 
the examiners for review.  Ask the 
examiners to state in the reports if the 
claims folder was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.  

(a)  The veteran should be afforded an 
endocrinological examination to evaluate 
his service-connected diabetes mellitus.  

The examiner should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
diabetes mellitus.  Does he require 
insulin and/or a restricted diet?  To 
what extent, if any, are his activities 
regulated due to diabetes mellitus?  

The examiner should also identify all 
residuals (that is, symptoms as well as 
any secondary disabilities) of the 
veteran's diabetes mellitus.  The 
examiner should specifically state 
whether or not the veteran has visual or 
urological problems as a residual of 
diabetes mellitus.  If present, the 
nature and degree of each residual 
should be described in detail.

(b)  The veteran should be afforded a 
psychiatric examination to evaluate his 
service-connected PTSD.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, 
if any, of the veteran's PTSD on his 
social and industrial adaptability.  In 
so doing, the examiner is asked to 
address his or her findings in the 
context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  

(c)  The veteran should be afforded a 
cardiovascular examination. The examiner 
should state whether it is at least as 
likely as not that the veteran's 
hypertension or PTSD or both was caused 
or aggravated (that is, results in 
additional disability that he otherwise 
would not have) by his service-connected 
disability(ies).  In providing this 
opinion, the examiner must review the 
veteran's treatment records in detail.  
The examiner must provide a 
comprehensive report, including complete 
rationales for all conclusions reached.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





